Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Valancius on 5/20/21.
The application has been amended as follows:
Claims 1, 13 and 18 have been amended as annotated below:
1. (currently amended): A power tool comprising: a housing comprising two housing side shells joined together at a joining line; a motor housed in the housing; a blade holder which is driven by the motor and is configured to hold a blade so as to cut an object with the blade; a shoe; and a blade storage compartment configured to hold the blade when the blade is not in use for cutting; wherein the blade storage compartment is formed by the two housing side shells; wherein the blade storage compartment is disposed between the motor and the shoe; wherein when the blade is held in the blade storage compartment it is not held by the blade holder; and wherein the blade is directly contacted and held 

13. (currently amended): A powered saw comprising: a housing comprising two housing halves joined together at a joining line; a motor housed in the housing; a blade holder which is driven by the motor and is configured to hold a blade so as to cut an object with the blade; a blade storage compartment configured to hold the blade when the blade is not in use for cutting; wherein the blade storage compartment is formed at the joining line; wherein the blade storage compartment is formed by the two housing halves; wherein the powered saw further comprises a shoe; wherein the blade storage compartment is disposed between the motor and the shoe; wherein when the blade must be removed from the blade holder to be held in the blade storage compartment; and wherein the blade is directly contacted and held 

18. (currently amended): A powered saw comprising: a housing comprising a first integrally molded housing part and a second integrally molded housing part, the first integrally molded housing part and the second integrally molded housing part meeting at a joining line and being secured together by at directly contacted and held 

Allowable Subject Matter
Claims 1-9 and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Saegesser (USPGPUB 20040068877), and Melvin (USPN 6189217), which teach various aspects of a jigsaw having the features as set forth in the claims and noted in the previous Office action mailed on 1/14/21.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose a jigsaw comprising a blade that is directly contacted and held by a first housing part and a second housing part of said jigsaw when the blade is removed from the tool mover for storage.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        05/20/2021